Citation Nr: 1543296	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for arthritis of the wrists, hips, elbows, right knee, ankles, and shoulders as secondary to the service-connected psoriasis for accrued benefits purposes, to include recognition of the Appellant as a substituting party under 38 U.S.C.A. § 5121A.


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Esq.  


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to February 1984.  The Veteran died in June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that at the time of the Veteran's death, a claim for an evaluation in excess of 10 percent for the service-connected psoriasis was also pending.  In a July 2010 rating decision, the RO awarded an increased 60 percent evaluation for the service-connected psoriasis effective March 2010 (three months prior to his death).  The Appellant filed a timely VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, in January 2011.  In an April 2011 statement she argued that the 60 percent rating for psoriasis was warranted prior to the March 2010 effective date.  

The Board construes the Appellant's VA Form 21-534 as an inferred request to substitute as claimant in the March 2010 claim of entitlement to increase evaluation for psoriasis filed by the Veteran.   An eligible survivor may submit a substitution request by filing a VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389,  § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 2014)).  Such request must be filed not later than one year after the date of the claimant's death.  Id.  However, the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a)  (West 2002); 
38 C.F.R. § 38 C .F.R. § 20.101(a) (2014) (describing the Board's jurisdiction).  Pursuant to 38 C.F.R. § 3.1010(e), the AOJ must decide the Appellant's outstanding substitution request with respect to the July 2010 rating decision.  The matter is hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that if the substitution request is granted with respect to the July 2010 rating decision, the Appellant will be required to file a timely notice of disagreement to initiate an appeal with the effective date for the 60 percent rating.  38 C.F.R. § 3.1010(f)(3) (2014) ("The substitute must complete any action required by law or regulation within the time period remaining for the claimant to take such action on the date of his or her death.")  Under the applicable regulation, "[t]he time remaining to take such action will start to run on the date of the mailing of the decision granting the substitution request."  38 C.F.R. § 3.1010(f)(3) (2014).  

For the reasons set forth below, the claim of service connection for accrued benefits purposes is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran filed a claim of service connection for arthritis secondary to his service-connected psoriasis in April 2010.  The claim remained pending at the time of his death in June 2010.  In January 2011, the Appellant filed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  The RO denied a claim for service connection for accrued benefits purposes in September 2012. 

VA regulations define accrued benefits as periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

As noted in the Introduction, an eligible survivor may submit a substitution request by filing a VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child indicating a desire to substitute for a deceased claimant.  38 U.S.C.A. § 5121A.  Such request must be filed not later than one year after the date of the claimant's death.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)  . . . ."  See 
38 C.F.R. § 3.1010(g)(1)(i). 

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A (West 2014).  When adjudicating the accrued benefits claims, only the evidence record at the time of death may be considered as the basis for a determination on the merits of the claim.  When a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  Thus, it may be to an appellant's benefit to have the claim adjudicated as a substitute claimant pursuant to 38 U.S.C.A. § 5121A , rather than as the RO adjudicated them pursuant to 38 U.S.C.A. § 5121.  Therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.

Thus, under the above laws, the Board construes the Appellant's VA Form 21-534 as an inferred request to substitute as claimant in the April 2010 claim of entitlement to service connection for arthritis secondary to the service-connected psoriasis filed by the Veteran.  However, the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 38 C .F.R. § 20.101(a). 

The claim of service connection for accrued benefits purposes is deferred as the RO has yet to determine whether the Appellant meets the basic eligibility to substitute for the Veteran.  The matter of the Appellant's eligibility for substitution must first be adjudicated and therefore is remanded to the RO for adjudication.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate whether the Appellant meets the basic eligibility requirements to substitute for the deceased Veteran with regard to the April 2010 claim of entitlement to service connection for arthritis of the wrists, hips, elbows, right knee, ankles and shoulders as secondary to the service-connected psoriasis.  

2.  If the basic eligibility requirements are met, send the Appellant appropriate notice with respect to her status as a substituted party.  Ensure that she has had the proper notice with respect to the claim for which she was substituted (service connection), been afforded the opportunity to submit additional evidence or argument in furtherance of her claim, and that any indicated development has been undertaken.  Thereafter, the RO should readjudicate the claim of service connection with the Appellant a substituting party under 38 U.S.C.A.     § 5121A.

 3.  Readjudicate the Appellant's claim of entitlement to service connection for accrued benefits purposes only if the RO denies the substitution claim or the Appellant declines substitution.  If any benefit sought on appeal remains denied, VBA should provide the Appellant with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

